UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1512


LOUISIANA PLACE ASSOCIATES, LLC; WOOD ROBERTS, LLC; ROMAN
CATHOLIC BISHOP OF SANTA ROSA CALIFORNIA, THE; TINY LITTLE
INVESTMENT CLUB; BRISTOL AIR INC.,

                   Plaintiffs - Appellees,

             v.

MARK ANTHONY STROUPE, d/b/a Practical Holdings Limited,

                   Defendant - Appellant,

             and

PRACTICAL HOLDINGS LIMITED; SUSIE ELAINE STROUPE; FIRST
SPRINGFIELD,   First  Springfield  Securities   Inc.;  FIRST
SPRINGFIELD, First Springfield Securities Limited; DONALD E.
RADLE; GEORGE J. DAVIS,

                   Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:99-cv-00586-DCN)


Submitted:    October 21, 2008                 Decided:   October 23, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Mark Anthony Stroupe, Appellant Pro Se.    William C. Cleveland,
III, BUIST, MOORE, SMYTHE, MCGEE, PA, Charleston, South
Carolina; Thomas Stuart White, HAYNSWORTH, SINKLER & BOYD, PA,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Mark   Anthony    Stroupe       seeks   to    appeal     the    district

court’s orders denying his motion requesting an order to show

cause as to why the Plaintiffs should not be held in contempt of

court    and    his   motion    for    relief     from      judgment,    and   denying

reconsideration       thereof.        We   dismiss     the    appeal    for    lack    of

jurisdiction because the notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          See 28 U.S.C.

§ 2107     (2000).         This       appeal     period       is   “mandatory         and

jurisdictional.”        Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).       Accord Bowles v. Russell, 127 S. Ct. 2360 (2007).

               The district court’s order denying reconsideration was

entered on October 25, 2007. 1             The notice of appeal was filed on

     1
       The district court’s order denying the motion for a show
cause order and the motion for relief from judgment was entered
on October 12, 2007.    Stroupe timely filed a Fed. R. Civ. P.
59(e) motion for reconsideration, which was denied on October
25, 2007.   Pursuant to Fed. R. App. P. 4(a)(4)(A), the thirty
day appeal period runs from the date of entry of the order
denying the Rule 59(e) motion.




                                           3
April 24, 2008. 2   Because Stroupe failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          DISMISSED




     2
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                 4